Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
Claims 1 and 14 are amended.  Claims 16-18 are cancelled.  Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
Claims 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mace ( 2013/0177667) in view of Rueda ( 2008/000333)) , Zwijsen ( 2012/0121757), Klassen ( 2013/0280239) ,Haschke ( 2011/0195144) and the article “ The nutritional requirement of infants” by Maria Hermoso et al.
For claim 1, Mace discloses a method for reducing the risk of development of obesity later in life comprising administering to an infant during the first six months of life a composition.  The composition comprises 630kcal/l energy, 6.6gm/l linoleic, 33.4 g/l fat which is the same as lipid.  This converts to 63kcal/100ml energy, 660 mg linoleic/100ml and 3.34g/100ml fat.  The composition also contain DHA , linolenic,  ARA which contributes to the lipid amount.  For claim 4, Mace discloses the composition comprises skimmed milk powder, modified sweet whey with casein, whey, lactose, vitamins and minerals.   ( see claim 1 and example 1)
Mace disclose reducing the risk of obesity; thus, it is inherent the method is effective for promoting balance growth by administering the composition.  Furthermore, the feature of promoting 
Mace does not specifically discloses the gender,the composition of the second composition, the polyunsaturated acid amount, the amount of phospholipid and amount of individual phospholipids as in claims 1-3, a set of distinct composition and the percent difference as in claim 1,  the child is less than 3 months as in claim 7-13 and the child as in claims 5-6.
Zwijsen discloses an infant nutritional composition for preventing obesity.  Zwijsen discloses to add polyunsaturated acid in which the amount does not exceed 15 wt% of the total fatty acid content.  When in liquid form, the composition preferably comprises 2.1 to 6.5g lipid per 100ml.  Thus, the amount of polyunsaturated included can be at the highest of 975mg/100ml..  ( see paragraphs 0033 and 0063)
Rueda discloses infant composition containing phospholipid.  The phospholipid is added in amounts similar to that found in human milk.  The phospholipid concentrations is at least about 150mg/l ( 15mg/100ml) and up to about 600mg/L ( 60mg/100ml).  The phospholipids includes phosphatidyl ethanolamine, phosphatidyl choline  and phosphatidyl inositol.  Rueda discloses individual sources of phospholipid suitable for use includes Phospholipid concentrate 600 which includes greater than 18% sphingomyelin, greater than 36% phosphatidyl choline, greater than 9% phosphatidyl ethanolamine and 4% phosphatidylserine ( see paragraphs 0054-0056)
Klassen discloses a set of nutritional compositions having beneficial effects to infants/young children.  The set of nutritional compositions comprises at least two compositions with varying amounts of components which impart a beneficial effect to the infants/young children.  ( see abstract)
Haschke discloses age-tailored nutritional system.  The system comprises two infant formulas each appropriate to an infant of a different age and each comprising the protein source where the whey:casein ratio of each formula is chosen according to the age of the infant.  ( see abstract)

It would have been obvious to give the composition to a male child of any age and other infant including preterm, caesarean-born infant or infant of overweight mother because the composition is for all infants which include male infant and any other  infants. It would have been obvious to adjust the amount of the components that are optimum and give the most nutritional benefits to the infant at specified age.  Such parameter is a result-effective variable that is within the determination of one in the art.  The lipid amount is a little lower than claimed; however, it would have been well within the skill of one in the art to increase the lipid content depending on the fat content that is desired.  As shown in Zwijsen, the lipid content of infant composition can range from 2.1-6.5g/100ml.  Since both Mace and Zwijsen are directed to infant composition to prevent obesity, it would have been obvious to add polyunsaturated acid as taught in Zwijsen to enhance the objective of Mace.  It would have been obvious to one skilled in the art to follow the guideline of Zwijsen for the amount.  It would have been obvious to add phospholipids as taught by Rueda to make the composition  closed to human milk.  It would have been obvious to follow Rueda for the amounts.  Rueda discloses the amount of phospholipid can be up to 60mg/100ml with human milk containing about 16.3 mg/100ml-40.4mg/100m.  Thus, it would have been obvious to one skilled in the art to vary the amount of phospholipids depending on how closely it is desirable to mimic human milk.  In paragraph 0055, Rueda discloses a sample of the phospholipid used which contains at least 36% phosphatidyl choline; this equal to 5.4 mg/100ml when the amount of phospholipids is at the minimum of 15mg/100ml; 1.35 mg/100ml of phosphatidyl ethanolamine when 15mg/100ml of phospholipid is used.  It is obvious the amount can be greater when more phospholipids is used in the composition   It would have been obvious to one skilled in the art to determine the amount of the individual phospholipids to be within the amounts allowed for the total phospholipid and  to vary  in each type as an obvious matter of preference depending on the nutritional 
Response to Arguments
Applicant’s argument had already been addressed in the Advisory Action mailed on 4/14/21.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793